Citation Nr: 1801908	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an extra-schedular evaluation for bilateral tinnitus.

2.  Entitlement to an extra-schedular evaluation for hypertension.

3.  Entitlement to an extra-schedular evaluation for a left shoulder disability

4.  Entitlement to a total disability rating for individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran had service from January 1987 to May 1994.

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in May 2012 and March 2013 by the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, the Board remanded this matter for further development. 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

This claim was most recently remanded by the Board in August 2015.  At that time, the AOJ was instructed as follows: (1) schedule the Veteran for a social and industrial survey, which included an additional directive to obtain information regarding any work impairments, or reasons for cessation of work, quitting, or firing from the Veteran's former employers; (2) refer the Veteran's case to the Director, Compensation and Pension Service (Director), for consideration of whether an extra-schedular rating is warranted for his service-connected tinnitus, hypertension and left shoulder disability; and (3) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  

The Board notes that the Veteran was provided with a VA social and industrial survey in October 2015 and the opinion from the Director of Compensation and Pension Service was obtained and associated with the claims file.  

The Board finds, however, that the AOJ did not comply with the August 2015 Board remand's request to obtain information from the Veteran's former employers regarding any work impairments or reasons for cessation of work, quitting, or firing.  The Board notes that this information is vital to the adjudication of the Veteran's claims.  The Veteran provided a list of his former employers during his October 2015 VA social and industrial survey.  To that end, the AOJ should contact the Veteran and request that he provide the contact information for his previous employers.  Accordingly, the Board finds that another remand is required at this time to ensure compliance with the August 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, identify his former/current employers and obtain their contact information. 

2. After the foregoing development, request employment information related to any work impairments and reasons for any cessation of work, quitting, or termination from the employers identified by the Veteran.  If additional information is needed from the Veteran to permit the request to be undertaken, the Veteran should be asked to provide such.  

3. After completing the above and any other action indicated as a result of the actions taken herein, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




